Since the filing of the opinion in this cause, the defendant in error has moved the court for a modification of the opinion. It is prayed by the defendant in error that she be permitted to remit the difference between the amount she would be entitled to recover on the policy of insurance had the age of the insured been as stated in the application, and the amount to which she would be entitled had the age of the insured been as stated in the proof of death. Inasmuch as this cause was reversed upon the sole proposition that the real age of the insured was a question of fact for the jury, which should have been submitted to them, this was the only error appearing in the record: and as the question of age only went to the amount of recovery, if the record discloses sufficient matter by which the amount plaintiff in error offers to remit can be computed, we think the prayer of the defendant in error should be granted
The answer of the plaintiff in error recites that, because of the misrepresentation as to the age of the insured, it issued its policy for an annual premium, of $26.06, and that the annual premium upon a policy of like amount, at the age which the plaintiff in error claims the insured was at the time the policy was issued, was the sum of $26.70. This being admitted, the amount that defendant in error offers to remit is a matter of simple computation. The defendant in error would be entitled to insurance in a sum in the same proportion to the sum of $1,500 as $26.06 bears to $26.70, to wit, the sum of $1,464.
Plaintiff in error, in response to the prayer of defendant in error to remit, contends that, as it was held in the original opinion that the proof of death constitutes some evidence in behalf of the insurer, it is entitled to have a complete retrial of the cause for the reason that a part of the proofs of death offered in evidence by the plaintiff in error as a part of the cross-examination of the defendant in error was rejected by the court. The trial court, however, committed no error in rejecting the offered evidence, since the plaintiff in error was not entitled to offer this evidence until the case of defendant in error was *Page 280 
closed. When defendant in error rested, plaintiff in error stood on its demurrer and offered no evidence. It cannot now therefore complain that defendant in error be allowed to remit to the amount which she would be entitled to recover under the state of the evidence most favorable to it.
If defendant in error shall within ten days from the filing hereof file a remittitur of her judgment to the sum of $1,464, with interest thereon at 6 per cent. per annum from October 2, 1914, the judgment of the court below should be affirmed; otherwise, said judgment should be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.